Exhibit 99.1 For Immediate Release GEORGIA-CAROLINA BANCSHARES ANNOUNCES INCREASED NET INCOME IN SECOND QUARTER 2013 July 24, 2013 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB) (the “Company”), parent company of First Bank of Georgia, today reported net income of $2,119,000, or $0.59 per diluted common share, for the three months ended June 30, 2013, compared to net income of $1,703,000, or $0.47 per diluted common share, for the three months ended June 30, 2012. The Company reported net income of $4,426,000, or $1.24 per diluted common share, for the six months ended June 30, 2013, compared to net income of $2,987,000, or $0.83 per diluted common share for the six months ended June 30, 2012. Book value totaled $16.00 per common share at June 30, 2013. These earnings represent a 15.28% return on average equity and a 1.83% return on average assets for the six month period ended June 30, 2013, up from an 11.43% return on average equity and a 1.22% return on average assets for the six month period ended June 30, 2012. Remer Y. Brinson III, President & CEO of the Company, stated “We continue to report very strong quarterly and year to date earnings in 2013 and also continue to reflect a very strong balance sheet and capital position. We continue to see an improvement in overall credit quality and delinquencies. In addition, we received recoveries of $946,000 from loans previously charged off. As a result we have recorded a year to date credit to the loan loss provision of $1,802,000. New loan demand has increased in the second quarter, however, due to slightly lower loan outstandings, lower loans held for sale and a lower net interest margin, net interest income has declined. Non-interest income remains strong and is led by strong mortgage origination income. These factors, coupled with strong expense control, have resulted in our superior earnings performance. Bank loans have declined 0.83% since December 31, 2012, and total $263,620,000, while total deposits have increased 1.92% during the year and total $424,974,000. Our capital position remains very strong as evidenced by a Tier 1 Leverage ratio of 11.88% and a Total Risk Based Capital ratio of 17.73%,” Brinson continued. Brinson continued, “We are pleased to announce that we opened our seventh banking office in Evans, Georgia during the second quarter. This newest office allows us to continue to serve this vital section of our community. Columbia County was recently cited as the 45 th fastest growing county in the United States. ” Georgia-Carolina Bancshares’ Board of Directors declared a quarterly cash dividend of $0.045 per share of common stock payable on August 13, 2013, to shareholders of record as of August 6, 2013. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”. First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County (Evans and Martinez), and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole. These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved. The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands, except share and per share data) June 30, December 31, (Unaudited) ASSETS Cash and due from banks $ 14,293 $ 30,279 Securities available-for-sale Loans Allowance for loan losses ) ) Loans, net Loans held for sale at fair value Bank-owned life insurance Bank premises and fixed assets Accrued interest receivable Other real estate owned, net of allowance Federal Home Loan Bank stock Other assets Total assets $ 496,478 $ 506,175 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ 70,247 $ 70,880 Interest-bearing: NOW accounts Savings Money market accounts Time deposits of $100,000, and over Other time deposits Total deposits Federal Home Loan Bank and other borrowings Repurchase agreements Other liabilities Total liabilities Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,556,648 and 3,528,296 shares issued and outstanding 4 4 Additional paid-in-capital Retained earnings Accumulated other comprehensive income ) Total shareholders' equity Total liabilities and shareholders' equity $ 496,478 $ 506,175 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Interest income Interest and fees on loans $ 3,786 $ 4,564 $ 7,670 $ 9,175 Interest on taxable securities 635 526 1,149 1,040 Interest on nontaxable securities 127 115 243 226 Interest on Federal funds sold and other interest 28 21 34 41 Total interest income 4,576 5,226 9,096 10,482 Interest expense Interest on time deposits of $100,000 or more 266 429 548 899 Interest on other deposits 275 362 556 739 Interest on funds purchased and other borrowings 4 225 10 450 Total interest expense 545 1,016 1,114 2,088 Net interest income 4,031 4,210 7,982 8,394 Provision for loan losses ) 125 ) 430 Net interest income after provision for loan losses 5,231 4,085 9,784 7,964 Noninterest income Service charges on deposits 390 378 760 734 Mortgage banking activities 2,693 2,687 4,697 4,795 Gain (loss) on sale of other real estate 14 ) 159 6 Gain on sale of securities 78 - 91 1 Other income/loss 626 439 1,883 869 Total noninterest income 3,801 3,484 7,590 6,405 Noninterest expense Salaries and employee benefits 3,291 2,960 6,365 5,902 Occupancy expenses 367 380 735 777 Other real estate expenses 543 279 702 491 Other expenses 1,667 1,446 3,279 2,861 Total noninterest expense 5,868 5,065 11,081 10,031 Income before income taxes 3,164 2,504 6,293 4,338 Income tax expense 1,045 801 1,867 1,351 Net income $ 2,119 $ 1,703 $ 4,426 $ 2,987 Net income per share of common stock Basic $ 0.60 $ 0.47 $ 1.25 $ 0.83 Diluted $ 0.59 $ 0.47 $ 1.24 $ 0.83 Dividends per share of common stock $ 0.045 $ 0.040 $ 0.085 $ 0.040
